Citation Nr: 1602711	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a low back pain syndrome.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from May 1981 to January 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a November 2008 decision, the Board denied the Veteran's claim for an increased rating for low back pain syndrome.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a November 2009 Order of the Court remanded the matter for further consideration.  Subsequently, the Board remanded the case in March 2010, October 2010, and July 2012.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in October 2002.  Although that hearing was specifically on the issue of entitlement to service connection for herniated and bulging discs of the cervical and lumbar spines and not the present appellate claims, he did discuss low back symptomatology.  However, the VLJ who conducted that hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2015).  The Veteran waived his right to an additional Board hearing in November 2003.  

The Board has previously determined that the issue of entitlement to TDIU is properly before it on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  The Veteran's low back pain syndrome is resolved; and, there is no evidence that his service connected back disorder results in arthritis or degenerative disc disease, intervertebral disc syndrome, limitation of motion, listing of the spine, positive Goldthwaite's sign, a marked limitation of forward bending in standing position, the loss of lateral motion with osteoarthritic changes, or a narrowing or irregularity of joint space.

2.  The Veteran's service-connected disabilities do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a low back syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2002), 5237 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2006 and May 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained numerous examinations and medical opinions with respect to the claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination reports/opinions are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, reviewed the claims file, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.

VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Service connection for chronic low back pain syndrome was granted in a November 1986 rating decision with a 0 percent rating under Diagnostic Code 5299-5295.  VA received the Veteran's claim for increase in July 2000.  An October 2000 rating decision continued a 0 percent disability rating.

During the pendency of this appeal, the rating criteria for disabilities of the spine were amended twice, effective September 23, 2002, and September 26, 2003.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Prior to September 26, 2003, under Diagnostic Code 5291, limitation of motion of the dorsal (thoracic) spine warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

Prior to September 26, 2003, under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, under Diagnostic Code 5295, lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  A lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral in a standing position warrants a 20 percent rating.  A severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Beginning September 26, 2003, schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2002, 2015).

At the outset, recognition is given to the fact that this matter has been in appellate status for approximately 15 years and that is a significant amount of medical evidence documenting the status of the Veteran's back disability.  There is little question that he experiences significant and severe symptoms of limitation of motion and other functional impairment.  Records as early as August 2000 describe the Veteran's back disorder as having significantly worsened to the point that he required the use of the cane.  Those early records not only identify a limitation of range of motion that could potentially warrant a higher (40 percent) rating but also the assigned of separate compensable ratings for radiculopathy extending into the left lower extremity.   However, as highlighted in the JMR as well as prior Board remands and decisions, the matter essentially turns on the threshold question of whether the Veteran's current low back symptoms are attributable to his service connected low back pain syndrome or a non-service connected back disability.  

Service connection was denied for herniated and bulging discs of the cervical and lumbar spine, most recently by the Board in an unappealed April 2008 decision.  Reference was made in that decision to an April 2005 opinion a VA physician that concluded that the Veteran's lumbar disc disease was not directly related to service and that specifically, the Veteran's postoperative residuals of a microdiscectomy on the L4-L5 are not related to service, to include the in-service low back pain.  The rationale for that opinion was that evidence of disc disease or symptoms related to the spine disc disease were not found until 1999 and that imagining studies performed prior to 1999 revealed no evidence of lumbar spine disease.  The same physician again concluded in a May 2007 addendum to the April 2005 opinion, that the Veteran's herniated and bulging discs of the lumbar spine are not caused by or directly related to service, to include in-service low back pain.  The same rationale was provided.  It was further noted that imaging studies performed prior to 1999 revealed no evidence of lumbar spine disease.  In addition, in a January 2012 opinion, a VA physician found the  discectomies and degenerative disease found in the Veteran's lumbar spine were unlikely related to his active duty and more likely related to his post service employment.  

The Veteran therefore has service connected and non-service connected disabilities of the low back.  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102  requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).   If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.   

There are recognized opinions that favor and disfavor the Veteran's claim.  However, the Board finds that the preponderance of the evidence shows that the Veteran's current complaints of radiculopathy and low back symptomatology are solely related to his nonservice-connected disabilities as opposed to his service-connected low back pain syndrome.  An increased rating for the Veteran's low back pain syndrome is not warranted.  

The evidence favoring the Veteran's claim includes a January 2008 statement that was prepared by his VA physician.  The doctor summarized the Veteran's surgical history and pertinent medical findings and made the determination that he was disabled by chronic low back pain, antalgic lopsided gait, and is totally disabled for employment.  No attempt was made to address the question of whether his symptoms could be separated.

At an April 2010 VA spine examination, the VA examiner diagnosed the Veteran with low back syndrome, degenerative disk disease at L4-5 and L5-S1 with microdiscectomy, and left S1 radiculopathy.  Additionally, the VA examiner opined that the Veteran's current low back problems, including the radiculopathy in his lower left extremity, were all attributable to his service-connected low back disability.  However, that VA examiner indicated an inability to determine whether the Veteran had experienced an overall worsening of the low back disability since his prior VA examination.

In August 2010, the Veteran submitted a new medical statement from the same VA physician who had commented on his low back disability in January 2008.  While the new statement is signed and dated August 2010, it references the identical symptoms and prior medical records noted in the physician's January 2008 statement.  The statement also includes another opinion, unsupported by any rationale, indicating that Veteran is unable to work due to his service-connected low back and left leg disabilities.

At a November 2010 VA examination, the Veteran was diagnosed as having degenerative disc disease of the lumbosacral spine, status-post surgery times two.  The examiner opined that the Veteran's service-connected disabilities (lumbosacral spine and left leg) precluded him from sustaining gainful employment.  The examiner stated that the conditions made him unable to sustain a 40 hour work week on a regular basis even for sedentary work.  Moreover, the Veteran's pain and the prescribed narcotic side effects would make it impossible for him to be able to work full time on a regular basis.

The record also includes several statements suggesting that the Veteran's history of old left leg fracture with shortening of the left leg (also a service connected disability) caused or aggravated chronic lumbar strain and degenerative disc disease.  Reference is made to September 2002 report wherein it was noted that his severe back pain was exacerbated by the misaligned closed reduction of a left leg fracture that resulted in a shortening of the leg and chronic back pain.

However, despite the foregoing, as indicated, the Board finds that the preponderance of evidence establishes that the Veteran's current low back symptoms are exclusively related to his non-service connected low back disability.  The following reports and opinions support this finding.

An April 2005 VA examination the examiner opined, in pertinent part, that the Veteran's lumbar disc disease was not directly related to service and that specifically, the Veteran's postoperative residuals of a microdiscectomy on the L4-L5 are not related to service, to include the in-service low back pain.  The rationale for that opinion was that evidence of disc disease or symptoms related to the spine disc disease were not found until 1999 and that imaging studies performed prior to 1999 revealed no evidence of lumbar spine disease.

The examiner further found that the Veteran's lumbar disc disease was not caused by and/or aggravated by the service- connected residual of fracture at the left tibia and fibula with shortening of the left lower extremity and/or low back pain syndrome.  The rationale for that opinion was that he did not require a cane for ambulation until 1999 and that he was able to maintain employment for several years after his 1979 injury.  It was also noted that the Veteran had only mild shortening of the left lower extremity compared to the right and that he had reported no real improvement of symptoms upon use of a shoe lift in November 2001.  The examiner stated that it would only be with speculation that the Veteran's low back pain syndrome from 1982 could be related to his current cervical and lumbar spine disabilities.

In a May 2007 addendum to the April 2005 report, the same examiner again reviewed the claims file and stated that there is no new objective material evidence that has been added to the claims folder (since the April 2005 examination) that would cause different opinions than those rendered 4/4/05.  Specifically, the examiner determined that the Veteran's herniated and bulging discs of the cervical and lumbar spine are not caused by or directly related to service, to include in-service low back pain.  The rationale for that opinion was that evidence of disc disease or symptoms related to the spine disc disease were not found until 1999.  Imaging studies performed prior to 1999 also revealed no evidence of lumbar spine disease.  The doctor further concluded that the Veteran's herniated and bulging discs of the cervical and lumbar spine were not caused by, or aggravated by, the service-connected residuals of the fracture of the left tibia and fibula with shortening of the left lower extremity and/or the Veteran's service-connected low back pain syndrome.  The rationale for that opinion was that the Veteran did not require a cane for ambulation until 1999 and that he was able to maintain employment for several years after his 1979 injury.

In a January 2012 VA medical opinion, the November 2010 VA examiner clarified his earlier opinion by stating that the Veteran's current back condition is not caused by, a result of, or aggravated by his service-connected low back strain.  Based on review of the medical records, medical literature, and the examiner's clinical experience as a neurologist, the Veteran's condition of low back strain was muscular and there was no evidence of disc disease or degenerative joint disease during service or for the next 15 years after separation.  This first became evident in about 2000 with what multiple documenters state was related to a worker's compensation injury.  The Veteran was also found to have a herniated disc and underwent surgery in November 2000.  The surgeries he underwent and degenerative disease found in his lumbar spine were unlikely related to his active duty and more likely related to the 16 years following separation when he worked as a general laborer and truck driver.  There was nothing to suggest aggravation of his degenerative disease by his service-connected low back.

In an April 2015 VA medical opinion, the examiner opined that based on a record review, the Veteran's service-connected lumbar strain resolved.  The examiner found that the Veteran's signs and symptoms are due to his current residual back condition status post two lumbar discectomies and are not due to active service.  The examiner concluded, given, the Veteran's service-connected lumbar strain is resolved, that a statement regarding employability is not indicated for the service connection lumbar strain.  

Careful consideration has also been given to the favorable opinions of record.  The examiners clearly evaluated the Veteran and thus should be well aware of his back condition and the medical treatment for it.  However, the opinions are fairly cursory in that the physicians failed to explain what evidence in the Veteran's treatment records supported their conclusions, and did not reference any clinical data or other evidence as rationale for their opinions.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The Board observes that such general statements regarding the nature and etiology of the Veteran's back disorder do not have enough probative value to suggest a specific link between the current low back symptoms and his service connected low back disability. 

The negative VA opinions, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise. This fact is particularly important, in the Board's judgment, as the references and specificity make for a more persuasive rationale.

Therefore, after weighing all the evidence, the Board finds greater probative value in the negative opinions.  Those opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The positive medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

The Board has considered the Veteran's lay testimony that his low back pain syndrome disability has increased in severity.  In this case, where there is a question as to whether the Veteran's current symptomatology is related to his service-connected disabilities,  the Board finds the competent reasoned medical opinions to be more probative than the Veteran's statements.

In sum, the weight of the credible evidence demonstrates that the manifestations of the Veteran's low back pain syndrome disability warrant no more than the presently assigned non-compensable rating.  The totality of evidence supports the finding that the current low back symptoms experienced by the Veteran are the result of his non-service connected low back disability.  As the preponderance of the evidence is against the claim for any higher rating for a low back pain syndrome disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the lumbar spine disability caused marked interference with employment.  Referral for extra-schedular consideration is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2015).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Veteran has been assigned a 10 percent rating for residuals of a left tibia and fibula fracture and a 0 percent rating for low back pain syndrome.  The combined service-connected disability rating is 10 percent.  The Veteran has not met the schedular criteria.  38 C.F.R. § 4.16(a).  Nevertheless, VA must consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

On VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received December 2014, the Veteran indicated that he has been too disabled to work since December 1999.  

Here, the Board is sympathetic to the Veteran's claim.  The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  

The medical evidence of record shows that the Veteran maintained employment as a truck driver and general laborer until 1999 when he suffered a workplace back injury.  Then in 1999, the Veteran was assessed with degenerative disc disease of the lumbar spine subsequent to that workplace injury.  Service connection is not in effect for the degenerative disc disease.  In fact, SSA has determined that the symptoms related to the Veteran's functional impairment result from this nonservice-connected degenerative disc disease.  In this case, medical professionals in April 2005, January 2012, and April 2015 have found the Veteran's low back pain syndrome is a separate and distinct disability from his disc injury and degenerative disc disease.  

The Board acknowledges that in a January 2008 letter, a VA physician indicated that the Veteran is disabled by chronic low back pain, antalgic lopsided giant, and is totally disabled for employment.  Then in November 2010, a VA physician indicated that the Veteran's lumbosacral spine and left leg precluded him from sustaining gainful employment to include sedentary work.  Significantly, in January 2012, the November 2010 VA examiner made a distinction between the Veteran's service-connected low back strain and his nonservice-connected degenerative disc disease.  The examiner noted that the surgeries the Veteran underwent and degenerative disc disease found in his lumbar spine were unlikely related to his service and more likely related to his work as a general laborer and truck driver.  There is no evidence that the Veteran is unable to work solely as a result of his service-connected left leg disability and low back pain syndrome disability.  The competent records addressing the left leg disability acknowledge the impact of the Veteran's pain but find it to be minimal and accommodated with a cane.

In this case, the evidence weighs against finding that the Veteran's service-connected left leg and low back pain syndrome rendered him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran had other physical ailments that cannot be considered in this instance.   nonservice-connected ailments. 

Based upon the foregoing, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for low back pain syndrome is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


